NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ALEXANDER BURGOS, DOC# T70414,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-2223
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 22, 2019

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Alexander Burgos, pro se.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.